DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 08/20/2019. It is noted, however, that applicant has not filed a certified copy of the KR 10-2019-0101856 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 has been considered by the examiner.
Claim Interpretation
The language “fine pores” is noted in Claim 1, line 6. MPEP 2173.05(b) explains that the use of relative terminology, including terms of degree, does not automatically render the claim indefinite (see Seattle Box Co., Inc. v. Industrial Crating & Packing, Inc. 731, F2d 818, 221 USPQ 568 (Fed. Cir. 1984)) and that the acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification.
In the instant case, ‘fine pores’ is not indefinite because the person of ordinary skill in the art would understand what is claimed in light of the specification because it is well known that oxide layers on aluminum alloys are porous (see Schneeberger U.S. 4,235,682 at Col. 1 lines 33-37), such pores can be detrimental (Id.), and Applicant’s specification provides photomicrographs of Al5052 and Al6061 that have been subjected to the inventive method (Figures 2 and 3).
REASONS FOR ALLOWANCE
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to independent claim 1, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of the claim with particular attention to the feature requiring “pre-treatment, in which various foreign substances, including an oxide film, attached to a surface of an aluminum alloy are removed” (emphasis respectfully added for clarity) as well as the claimed heat treatment. There is no reason to remove the oxide film and then seal said aluminum alloy because the person of ordinary skill in the art would understand that the sealing treatment is only necessary to fill the pores of the oxide layer itself (see Schneeberger at Col. 1 lines 33-37 “Oxide layers produced by anodizing do not, however, satisfy all requirements without some further treatment. The layers are porous, do not offer sufficient corrosion protection, and if colored, may have the colorant washed out of them again. The oxide, therefore, has to be sealed.”) There would be no need, and thus no rationale, to provide a sealing treatment when the removal of the oxide layer, as claimed, would resolve the problems caused by porosity.
The closest prior art is as follows: Schneeberger et al. (U.S. 4,235,682) who teaches an etching of the aluminum alloy with NaOH (which is known to remove oxide layers; see Example at Col. 3), teaches that SLS (sodium lauryl sulphate) is included in a known sealing bath (see top of Col. 2), and that the sealing bath occurs at a temperature of about 90°C (Col. 3). KR-10-1270671 (cited in IDS of 10/28/2020) which teaches that lithium carbonate at a concentration of 1-50 g/L is a known sealing composition for anodized aluminum alloys.
Both Schneeberger and KR-10-1270671 do not teach that a heat treatment is carried out at 100 to 400C for 30 to 120 minutes after charging the aluminum alloy in the heat treatment furnace.
Claims 2 and 3 depend from allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738